     Case 4:20-cv-02767 Document 37 Filed on 12/10/20 in TXSD Page 1 of 13
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                      IN THE UNITED STATES DISTRICT COURT                              December 10, 2020
                      FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                HOUSTON DIVISION

AISHA RILEY,                       §
                                   §
                   Plaintiff,      §
                                   §
v.                                 §                 CIVIL ACTION NO. H-20-2767
                                   §
HOUSTON NW. OPERATING CO., L.L.C. §
d/b/a HCA HOUSTON HEALTHCARE NW. §
d/b/a HOUSTON NW. MED. CTR., GULF  §
COAST DIV., INC. d/b/a HCA HOUSTON §
HEALTHCARE,                        §
                                   §
                   Defendants.     §

                              MEMORANDUM AND OPINION

       This case challenges charges billed for emergency room visits. Aisha Riley sued Houston

Northwest Operating Company, L.L.C. and Gulf Coast Division, Inc. for adding an “Evaluation

and Management Services Fee” to her hospital bill, allegedly without informing her beforehand or

obtaining her consent. This is the second time a federal court has encountered Riley’s claims.

Riley dismissed her first case after the court expressed concern about its subject-matter

jurisdiction. Riley refiled in the 157th District Court of Harris County, Texas. The defendants

timely removed, alleging jurisdiction under the Employee Retirement Income Security Act,

29 U.S.C. § 1001 et seq., and the Class Action Fairness Act of 2005, 28 U.S.C. §§ 1332(d), 1453.

Riley moved to remand, and the parties exchanged briefs.

       Based on the pleadings, the motion, the briefs, the record, and the applicable law, the court

grants the motion. Remand is entered by separate order. The reasons are explained below.
     Case 4:20-cv-02767 Document 37 Filed on 12/10/20 in TXSD Page 2 of 13




I.      Background

        In December 2018, Riley went to the Houston Northwest Medical Center’s emergency

department. (Docket Entry No. 1-2 ¶ 5.13 (Exhibit A-1)). Riley provided her health insurance

card showing that she was covered by an employer-sponsored healthcare plan. (Docket Entry

No. 22-1 ¶ 10 (Exhibit A (sealed)).        She received and signed the hospital’s Conditions of

Admission and Consent for Outpatient Care form. (Id. at ¶ 9). That form stated that Riley

“agree[d] that, except where prohibited by law, the financial responsibility for the services

rendered belongs to [her].” (Docket Entry No. 22-1 at 3 (Exhibit A-1 (sealed)).

        Houston Northwest submitted a claim for the ER visit to Riley’s insurer. (Docket Entry

No. 22-1 ¶ 13 (Exhibit A) (sealed)). The $10,381.22 claim included an “ER Visit LVL III” charge

of $2,208.93. (Docket Entry No. 22-1 (Exhibit A-3) (sealed)). The insurer processed the claim,

determined the amount that it would cover, and determined that Riley was responsible for

$4,085.81, of which $963.47 was for the “ER Visit LVL III” charge. (Docket Entry No. 22-1

¶¶ 13–15 (Exhibit A) (sealed)).

        In July 2019, Riley filed a class-action complaint in the federal court in the Southern

District of Texas, alleging that the defendants violated Texas common law and the Texas

Deceptive Trade Practices Consumer Protection Act by charging patients “a substantial but

undisclosed emergency fee.”1 (Docket Entry Nos. 1, 13 ¶¶ 1.1–1.2 (Civil Action No. 19-2496)).

She alleged that, before she was treated, the defendants did not inform her of the $2,208.93 charge

for visiting the emergency room, and that the defendants have a policy of not informing emergency

patients of such charges. Riley asserted federal jurisdiction under CAFA. The defendants moved

to dismiss Riley’s complaint. (Docket Entry No. 19 (Civil Action No. 19-2496)). Judge Sim Lake


1
  This charge has been called various names throughout the litigation. For consistency, the court calls it
an “EMS Fee,” which is what Riley calls it in her complaint. (Docket Entry No. 1-2 ¶ 1.1 (Exhibit A-1)).


                                                    2
     Case 4:20-cv-02767 Document 37 Filed on 12/10/20 in TXSD Page 3 of 13




granted the motion in part and denied it in part, concluding that Riley had Article III standing to

pursue her claims, but lacked standing to pursue injunctive relief for the defendants’ future conduct

unrelated to her. (Docket Entry No. 37 at 14–15 (Civil Action No. 19-2496)).

        Judge Lake questioned whether the court had subject-matter jurisdiction under CAFA or if

an exception applied, because the case centered on Texas parties and arose under Texas law. (Id.

at 13–14). Judge Lake ordered supplemental briefing on the issue. (Id. at 14). In response, Riley

moved to dismiss, stating that she “believe[d] that at least two-thirds” of her proposed class “must

necessarily be citizens of . . . Texas.” (Docket Entry No. 40 at 2 (Civil Action No. 19-2496)).

Judge Lake dismissed Riley’s case, without prejudice. (Docket Entry No. 41 (Civil Action No. 19-

2496)).2

        On that same day, Riley filed this case in the 157th District Court of Harris County, Texas.

(Docket Entry No. 1-2 (Exhibit A-1)). This case mirrors her previous one. She alleges that the

defendants fail to inform emergency patients of the “EMS Fee” that is added to their hospital bills,

in violation of Texas law. Riley seeks class certification and, for relief, a declaratory judgment

that the defendants’ notice and billing practices are unlawful, injunctive relief, restitution, and

attorney’s fees. (Docket Entry No. 1-2 at 19–20 (Exhibit A-1)); see TEX. R. CIV. P. 42(b)(1), (2);

TEX. CIV. PRAC. & REM. CODE § 37.001 et seq.; TEX. BUS. & COM. CODE §§ 17.45(5),

17.46(b)(24), 17.50(b)(a)(1), (3), (b)(2), (4), (d).

        The defendants timely removed, alleging federal subject-matter jurisdiction under § 502(a)

of ERISA and CAFA. Riley moved to remand, and the defendants responded. (Docket Entry



2
  A similar series of events occurred in a case that Riley’s counsel brought on behalf of “[a]ll individuals
who, within the last four years, received treatment at a Texas Health emergency department in Texas, and
who were charged an emergency department facility fee designated with a CPT Code of 99281, 99282,
99283, 99284, or 99285.” (Docket Entry No. 1 ¶ 5.1; Docket Entry Nos. 18, 21, 22, Strong v. Tex. Health
Res. et al, No. 4:19-cv-00661-P (N.D. Tex. 2020)).


                                                     3
      Case 4:20-cv-02767 Document 37 Filed on 12/10/20 in TXSD Page 4 of 13




Nos. 1, 10, 21, 22, 23). While that motion was pending, the defendants moved to dismiss, for

judgment on the pleadings, and for summary judgment. (Docket Entry Nos. 17, 19, 32).

II.     Analysis

        A case may be removed to federal court under 28 U.S.C. § 1441(a) when federal subject-

matter jurisdiction exists and the removal procedure has been properly followed. The removing

party has the burden to show that federal jurisdiction exists. Manguno v. Prudential Prop. & Cas.

Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002). Courts strictly construe removal statutes in favor of

remand and against removal. Bosky v. Kroger Tex., LP, 288 F.3d 208, 211 (5th Cir. 2002).

        A.      ERISA Preemption

        The Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., is “an

ambitious statutory scheme . . . designed to protect the interests of participants in employee benefit

plans and their beneficiaries.” Dialysis Newco, Inc. v. Cmty. Health Sys. Grp. Health Plan, 938

F.3d 246, 248 (5th Cir. 2019) (internal quotation marks and brackets omitted). “ERISA protects

the beneficiaries of employee benefit plans by establishing standards of conduct, responsibility,

and obligation for fiduciaries . . . and . . . providing for appropriate remedies . . . and ready access

to the Federal Courts.” Gomez v. Ericsson, Inc., 828 F.3d 367, 370 (5th Cir. 2016) (internal

quotation marks omitted). ERISA also benefits employers by ensuring “uniform administrative

procedures for their plans without being subject to conflicting and inconsistent [s]tate and local

regulations.” Id. (internal quotation marks omitted); see Aetna Health, Inc. v. Davila, 542 U.S.

200, 208 (2004) (“The purpose of ERISA is to provide a uniform regulatory regime over employee

benefit plans.”). The importance of those interests is reflected in ERISA’s broad preemption of

state law. Gomez, 828 F.3d at 370–71; see Davila, 542 U.S. at 208 (“ERISA includes expansive




                                                   4
     Case 4:20-cv-02767 Document 37 Filed on 12/10/20 in TXSD Page 5 of 13




pre-emption provisions . . . to ensure that employee benefit plan regulation would be exclusively

a federal concern.” (internal quotation marks omitted)).

        ERISA is a “rare example[]” of a federal statute that “provides federal jurisdiction in an

exception to the well-pleaded complaint rule.” Gomez, 828 F.3d at 370–71. Complete preemption

under ERISA “provides grounds to remove a case from state court—despite the fact that the

complaint does not affirmatively allege a federal claim—because Congress may so completely

preempt a particular area such that any civil complaint raising this select group of claims is

necessarily federal in character.” Ford v. Freeman, 388 F. Supp. 3d 692, 699 (N.D. Tex. 2019)

(quoting Arana v. Ochsner Health Plan, 338 F.3d 433, 437 (5th Cir. 2003)).

        Relevant here, ERISA completely preempts a state-law cause of action that “duplicates,

supplements, or supplants” the remedies in § 502(a), ERISA’s civil enforcement provision.

Davila, 542 U.S. at 209. In determining whether a plaintiff’s state-law claims are preempted by

§ 502(a), the court examines whether: (1) the plaintiff could have brought her claim under

§ 502(a); and (2) there is an independent, non-ERISA legal duty implicated by the conduct alleged.

Ford, 388 F. Supp. 3d at 699 (citing Davila, 542 U.S. at 210, and Innova Hosp. San Antonio, L.P.

v. Humana Ins. Co., 25 F. Supp. 3d 951, 957–58 (W.D. Tex. 2014)); see also Lone Star OB/GYN

Assocs. v. Aetna Health Inc., 579 F.3d 525, 529–30 (5th Cir. 2009).

                1.      Could Riley Have Asserted Her Claims Under Section 502(a)?

        The defendants argue that Riley could have asserted her claims under § 502(a)(1)(B) or

§ 502(a)(3) of ERISA. The court address each in turn.

                        a.      Section 502(a)(1)(B) of ERISA

        Section 502(a)(1)(B) allows a civil action “by a participant or beneficiary” to “recover

benefits due . . . under the terms of his plan, to enforce his rights under the terms of the plan, or to




                                                   5
     Case 4:20-cv-02767 Document 37 Filed on 12/10/20 in TXSD Page 6 of 13




clarify his rights to future benefits under the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B). The

defendants argue that § 502(a)(1)(B) preempts Riley’s claims because the claims “necessarily

challenge her health plan’s decision to cover the Hospital’s [EMS Fee] and assign the negotiated

rate for that charge to [her] as part of her deductible.” (Docket Entry No. 21 at 11). The defendants

argue that “[i]t is these determinations that give rise to [Riley]’s claims—not the Hospital’s alleged

inclusion of an ‘undisclosed’ [EMS Fee].” (Id.).

       The defendants’ arguments are unpersuasive. In Riley’s first case, Judge Lake determined

that the outstanding balance on Riley’s ER bill was an injury-in-fact redressable through

declaratory and injunctive relief against the defendants. (Docket Entry No. 37 at 12–13 (Civil

Action No. 19-2496)). In Riley’s first case, the defendants did not dispute that her injury was

“fairly traceable to their alleged conduct.” (Id. at 13).

       Riley is not challenging a coverage decision made by her health plan. Her allegations and

claims focus on the defendants’ policy of adding an allegedly undisclosed fee to emergency

patients’ hospital bills. Key to her case is the allegation that the defendants impose the hidden fee

on all emergency room patients, regardless of their insurance coverage. (Docket Entry No. 10

¶ 2.4). Riley’s claim does not require a “patient-insurance company relationship.” ACS Primary

Care Physicians Sw., P.A. v. United Healthcare Ins. Co., No. 4:20-CV-1282, 2020 WL 4932152,

at *3 (S.D. Tex. Aug. 17, 2020). Her claim would be the same if she did not have health insurance.

Her health insurance plan may have mitigated her injury by paying some of the emergency room

charges, including part of the challenged EMS Fee, but that does not otherwise implicate the plan.

(See Docket Entry No. 37 at 10 (Civil Action No. 19-2496) (rejecting the defendants’ argument

that Riley’s outstanding balance is not an injury because her insurer reduced the fee amount)).

Riley’s claims are based on the defendants’ conduct in adding the EMS Fee to a patient’s bill.




                                                  6
     Case 4:20-cv-02767 Document 37 Filed on 12/10/20 in TXSD Page 7 of 13




Whether that bill is submitted to an insurer, and whether and how the insurer processes that bill,

are irrelevant.

        The defendants cite McHugh v. Trinity Health Sys., No. 1:17-CV-1413, 2018 WL 4932500

(N.D. Ohio June 25, 2018), report and recommendation adopted, No. 1:17CV1413, 2018 WL

4501054 (N.D. Ohio Sept. 20, 2018), Hern v. St. Anthony’s Med. Ctr., No. 4:16-CV-1296 JAR,

2016 WL 6031911, at *3 (E.D. Mo. Oct. 14, 2016), Williams v. Methodist Healthcare-Memphis

Hosps., No. 08-02387-JPM-TMP, 2009 WL 10664396, at *4 (W.D. Tenn. Feb. 6, 2009), and Rutz

v. Barnes-Jewish Hosp., No. 04-CV-0748-MJR, 2005 WL 8173649, at *4 (S.D. Ill. May 27, 2005).

Each is distinguishable.

        In McHugh, the plaintiffs—a patient and her healthcare plan—sued the plan administrator

and the hospital where the plaintiff patient received care. The plaintiffs alleged, among other

things, that the defendant hospital wrongfully submitted charges that were not usual, reasonable,

or customary, to the plan administrator, which wrongfully paid the hospital using the plaintiff

healthcare plan’s funds. The court held that ERISA preempted the plaintiffs’ claims against the

hospital because each claim “invoke[d] determinations directly addressed in [the plaintiff

healthcare plan]’s plan documents.” 2018 WL 4932500 at *10. Central to that conclusion was the

court’s recognition that the plaintiffs’ claims relied on the terms of the plaintiff patient’s ERISA-

governed health care plan. Id. at *9–10. For example, the plan provided that it would “pay

reasonable and customary charges, when medically necessary,” and the plaintiffs claimed that the

hospital breached its common-law fiduciary duty by charging prices “above usual and customary,

above negotiated and above Medicare prices.” Id. at *10. Riley’s claims do not present a similar

overlap with the terms of her health care plan. Riley is not seeking to vindicate a health insurer’s




                                                 7
     Case 4:20-cv-02767 Document 37 Filed on 12/10/20 in TXSD Page 8 of 13




rights against a claims-administrator or hospital.       As discussed above, Riley’s claims are

independent of the terms and actions of her health insurer.

       In the other cases cited by the defendants, the courts held that the plaintiffs’ claims were

preempted because resolving them required the courts to interpret the plaintiffs’ health insurance

plans. In Hern, the plaintiff alleged that the defendant hospital violated an agreement between the

hospital and the patient’s insurance plan by placing a lien on the plaintiff’s unrelated tort judgment

instead of submitting the patient’s hospital bill to her insurer. 2016 WL 6031911 at *3. The court

held that ERISA preempted the plaintiff’s claims because she could “only prevail on her claims if

she was entitled to benefits under her health insurance plan,” her “coverage ha[d] not yet been

determined,” and, to determine coverage, the court would have to construe her insurance plan. Id.

       Similarly, the plaintiff’s claim in Williams centered on her allegation that the defendant

hospital charged her “more than the price it had negotiated with [her] insurer.” 2009 WL 10664396

at *1. The court found preemption because determining “[w]hether [the] [p]laintiff [wa]s in fact

entitled to reduced fees under her [insurance plan] require[d] the Court to construe the meaning of

‘Covered Benefits’ under the Plan.” Id. at *4.

       Finally, in Rutz, the court held that ERISA preempted the plaintiff’s state-law claims

against a defendant hospital for fraud and unjust enrichment because they were “based upon the

contracts between” the hospital and the health insurance plan. 2005 WL 8173649 at *4. The

plaintiff’s claim focused on the hospital’s treatment of third-party payor rights. That issue was

governed by the terms of the contracts between the hospital and the insurance plans and the terms

of those plans. Id. As in Hern and Williams, the Rutz court concluded that the plaintiff’s claims

“require[d] a contract interpretation,” making ERISA preemption applicable. Id. at *5.




                                                  8
     Case 4:20-cv-02767 Document 37 Filed on 12/10/20 in TXSD Page 9 of 13




        The defendants’ cited cases establish that ERISA preemption applies if the court must

interpret or apply the terms of a plaintiff’s ERISA-governed health insurance plan to resolve the

plaintiff’s claims. That principle is inapplicable here. Riley’s claims, and the claims of her

proposed class members, are independent of the health insurance plan they may have. Riley’s

claim would be the same even if she lacked a health insurance policy. Riley’s state-law claims

could not have been brought under § 502(a)(1)(B) of ERISA.

                        b.      Section 502(a)(3)

        Section 501(a)(3) of ERISA allows a civil action “by a participant, beneficiary, or

fiduciary” to (a) “enjoin any act or practice which violates any provision of this subchapter or the

terms of the plan” or (b) “obtain other equitable relief (i) to redress such violations or (ii) to enforce

any provisions of this subchapter or the terms of the plan.” 29 U.S.C. § 1132(a)(3). The

defendants assert that Riley “could have sought equitable relief relating to the determination that

(1) her health plan covered the [EMS Fee], and (2) the allowed [EMS Fee] was [Riley]’s

responsibility.” (Docket Entry No. 21 at 13). The defendants allege that, “[i]f [Riley] believes

that she should not be responsible for paying the challenged [EMS Fee]—because it was

undisclosed or for any other reason—ERISA provides an avenue for her to assert that claim.” (Id.).

        Riley’s claim is not that her plan, rather than her, should be “responsible for paying” the

EMS Fee. Her claim is that the Fee was wrongfully imposed by the defendants because “patients

are given no advance notification or warning that they will be charged an EMS Fee for their visit.”

(Docket Entry No. 1-2 ¶ 1.1 (Exhibit A-1)). The declaratory and injunctive relief that Riley seeks

for herself and her proposed class focus on the defendants’ notice and billing practices. The

defendants’ characterization of the relief sought relief does not work with Riley’s proposed class

definition of “[a]ll individuals who, on or after July 10, 2015, received or will receive treatment at




                                                    9
    Case 4:20-cv-02767 Document 37 Filed on 12/10/20 in TXSD Page 10 of 13




an HCA Houston Healthcare hospital, and who were or will in the future be charged an [EMS] Fee

designated with” certain “CPT Code[s].” (Docket Entry No. 1-2 ¶ 6.1 (Exhibit A-1)). Riley’s

request for restitution is not tied to any insurance plan, because the court need not interpret or

apply any plan to determine and award amounts paid to the defendants for the EMS Fee. Relief,

for the class or Riley, is independent of insurance coverage, ERISA-governed or otherwise.

Riley’s state-law claims could not have been brought under § 502(a)(3) of ERISA.

               2.      An Independent Legal Duty

       “A legal duty is not independent of ERISA if it ‘derives entirely from the particular rights

and obligations established by [ERISA] benefit plans.’” Ford, 388 F. Supp. 3d at 700 (quoting

Davila, 542 U.S. at 213) (brackets in Ford). “In other words, state law legal duties are not

independent of ERISA where interpretation of the terms of the benefit plan forms an essential part

of the claim, and legal liability can exist only because of the defendant’s administration of ERISA-

regulated benefit plans.” Id. (internal quotation marks and brackets omitted).

       Riley’s state-law claims turn on whether Texas law requires the defendants to disclose their

EMS Fee to emergency room patients. Resolving whether a duty to disclose the Fee exists under

Texas law, and, if so, whether the defendants violated it, does not require the court to interpret an

insurance plan or evaluate the defendants’ administration of an ERISA-regulated plan. The state

law Riley cites does not “govern[] a central matter of plan administration or interfere[] with

nationally uniform plan administration.” Rutledge v. Pharm. Care Mgmt. Ass’n, No. 18-540 at 5,

592 U.S. at ___ (Dec. 10, 2020) (slip op.). The central issues of this case are the same whether or

not Riley has an ERISA-governed health insurance plan, or any health insurance at all. The legal

duties Riley alleges are independent of ERISA. See Id. at 6–7 (ERISA did not preempt a state




                                                 10
    Case 4:20-cv-02767 Document 37 Filed on 12/10/20 in TXSD Page 11 of 13




statute because the statute applied to pharmacy benefit managers “whether or not they manage an

ERISA plan.”).

       ERISA does not preempt Riley’s state-law claims. See Rutz, 2005 WL 8173649 at *4 (a

defendant cannot “recharacterize a plaintiff’s well-pleaded state law claims as arising under

ERISA, if resolution of those claims requires no construction of the ERISA plan or its terms.”).

       B.      The Class Action Fairness Act

       The Class Action Fairness Act “extends federal jurisdiction to certain large class action

lawsuits.” Arbuckle Mountain Ranch of Texas, Inc. v. Chesapeake Energy Corp., 810 F.3d 335,

337 (5th Cir. 2016). Under CAFA, a federal court has jurisdiction if “the proposed class is at least

100 members, minimal diversity exists between the parties, the amount in controversy is greater

than $5,000,000, and the primary defendants are not states, state officials, or other government

entities.” Id. (citing 28 U.S.C. § 1332(d)(2), (5)). The record shows, and the parties do not dispute,

that those requirements are met.

       Riley argues that an exception to CAFA applies. CAFA contains several exceptions,

including three that apply if “the forum has significant connections to the parties or the conduct at

issue.” Robert H. Klonoff & Mark Herrmann, The Class Action Fairness Act: An Ill-Conceived

Approach to Class Settlements, 80 TUL. L. REV. 1695, 1715 n.101 (2006); see also Mississippi ex

rel. Hood v. AU Optronics Corp., 571 U.S. 161, 166 n.1 (2014) (“CAFA provides certain

exceptions for class actions that involve matters of principally local or state concern.”). Under

§ 1332(d)(4)(B), the “home state exception,” the court “‘shall decline to exercise jurisdiction’

when ‘two-thirds or more of the members of all proposed plaintiff classes in the aggregate, and

the primary defendants, are citizens of the State in which the action was originally filed.’” Preston

v. Tenet Healthsystem Mem’l Med. Ctr., Inc., 485 F.3d 804, 811 (5th Cir. 2007) (quoting 28 U.S.C.




                                                 11
    Case 4:20-cv-02767 Document 37 Filed on 12/10/20 in TXSD Page 12 of 13




§ 1332(d)(4)(B)). That “mandatory abstention provision[] [is] designed to draw a delicate balance

between making a federal forum available to genuinely national litigation and allowing the state

courts to retain cases when the controversy is strongly linked to that state.” Hollinger v. Home

State Mut. Ins. Co., 654 F.3d 564, 570 (5th Cir. 2011) (internal quotation marks omitted).

       For the home-state exception to apply, Riley must show, “with reasonable certainty,” that

the defendants and at least two-thirds of her proposed class members are Texas citizens. Arbuckle

Mountain Ranch, 810 F.3d at 338. The court must “make an objective factual finding regarding

the percentage of class members that were citizens of [Texas] at the time of filing the class

petition.” Preston, 485 F.3d at 811. “Jurisdictional determinations should be made largely on the

basis of readily available information.” Hollinger, 654 F.3d at 570. “The court has wide, but not

unfettered, discretion to determine what evidence to use in making its determination of

jurisdiction.” Id. at 570–71.

       The court is aware of two other pending cases, involving similar facts and claims, that raise

the issue of whether an exception to CAFA jurisdiction applies based on the citizenship of the

plaintiff’s proposed class. (See Docket Entry Nos. 58, 59, 60, 63, Mock v. St. David’s Healthcare

Partnership, L.P., LLP, No. 1:19-cv-00611-RP (W.D. Tex. 2019); Docket Entry Nos. 44, 47, 48,

52, De Leon v. North Tex. Div. Inc. et al, No. 3:19-cv-01574-X (N.D. Tex. 2019)). At this time,

neither court has ruled on the issue.

       Based on the pleadings, the motion, and the arguments of counsel, the court concludes that

Riley has met her burden. Judge Lake previously expressed concern that an exception under

§ 1332(d)(4) applied. (Docket Entry No. 37 at 14 (Civil Action No. 19-2496)). The defendants

do not dispute that they are Texas citizens. (Docket Entry No. 1 at 14). It is reasonably certain




                                                12
       Case 4:20-cv-02767 Document 37 Filed on 12/10/20 in TXSD Page 13 of 13




that more than two-thirds of Riley’s proposed class are also citizens of Texas. Riley proposes the

following class definition:

         All individuals who, on or after July 10, 2015, received or will receive treatment at an HCA
         Houston Healthcare hospital, and who were or will in the future be charged an Evaluation
         and Management Services Fee designated with a CPT Code of 99281, 99282, 99283, 99284
         or 99285 for such hospital visit.

         Excluded from the Class and an[y] subclass are any officers or directors of Defendants,
         together with the legal representatives, heirs, successors or assigns of Defendants and any
         judicial officer assigned to this matter and his or her immediate family.

(Docket Entry No. 1-2 ¶ 6.1 (Exhibit A-1)). According to Riley, that class “consists of at least

tens of thousands of persons.” (Id. ¶ 6.3). The defendants do not challenge that estimate or the

citizenship of the proposed class members. “The evidentiary standard for establishing citizenship

and domicile at this preliminary stage must be practical and reasonable.” Hollinger, 654 F.3d

at 572. It is reasonably certain that a large majority of individuals visiting hospital emergency

departments in Texas are Texas citizens, meaning that at least two-thirds of Riley’s proposed class

are Texas citizens. Section 1332(d)(4)(B) applies. The court lacks subject-matter jurisdiction.

III.     Conclusion

         Riley’s motion for remand, (Docket Entry No. 10), is granted. Remand is entered by

separate order. Any outstanding motions are denied as moot.

                SIGNED on December 10, 2020, at Houston, Texas.


                                                    ______________________________________
                                                                   Lee H. Rosenthal
                                                            Chief United States District Judge




                                                 13
